Name: Commission Regulation (EC) No 1137/94 of 18 May 1994 amending Regulation (EEC) No 1362/87 laying down detailed rules for the application of Regulation (EEC) No 777/87 with respect to the buying-in and the granting of aid for the private storage of skimmed-milk powder
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  agricultural policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31994R1137Commission Regulation (EC) No 1137/94 of 18 May 1994 amending Regulation (EEC) No 1362/87 laying down detailed rules for the application of Regulation (EEC) No 777/87 with respect to the buying-in and the granting of aid for the private storage of skimmed-milk powder Official Journal L 127 , 19/05/1994 P. 0014 - 0014 Finnish special edition: Chapter 3 Volume 57 P. 0123 Swedish special edition: Chapter 3 Volume 57 P. 0123 COMMISSION REGULATION (EC) No 1137/94 of 18 May 1994 amending Regulation (EEC) No 1362/87 laying down detailed rules for the application of Regulation (EEC) No 777/87 with respect to the buying-in and the granting of aid for the private storage of skimmed-milk powderTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk products (1), as last amended by Regulation (EEC) No 230/94 (2), and in particular Article 7 a (1), first subparagraph and (3) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1362/87 of 18 May 1987 (3), as last amended by Regulation (EEC) No 1756/93 (4), lays down the conditions under which the suspension of the buying-in of skimmed-milk powder, provided for in Article 7 (1) of Regulation (EEC) No 804/68, may be decided on; whereas application of these provisions, and in particular the time limit laid down for suspension, involves the risk of massive and speculative offers to sell thus making the buffer provided for pointless; whereas, therefore, these provisions should be strengthened to enable buying-in to be suspended immediately the necessary conditions are met; Whereas, in view of recent trends in the buying-in of skimmed-milk powder, these amendments should be applied forthwith; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (1) and (2) of Regulation (EEC) No 1362/87 are hereby replaced by following: '1. As soon as it is observed that the condition referred to in Article 1 (2) of Regulation (EEC) No 777/87 has been fulfilled, the buying-in provided for in Article 7 (1) of Regulation (EEC) No 804/68 may be suspended by Commission decision. 2. Where buying-in is suspended, offers for sale may not, under any circumstances, be registered by the intervention agencies later than the day on which the decision referred to in paragraph 1 takes effect.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 30, 3. 2. 1994, p. 1. (3) OJ No L 129, 19. 5. 1987, p. 9. (4) OJ No L 161, 2. 7. 1993, p. 48.